Desmond, J.
(dissenting). When this indictment came on for trial, it contained one count alleging grand larceny, first degree, and three counts of petit larceny. On the trial, the indictment was, over defendant’s objection, amended by adding four more counts, each new count corresponding to one of the original ones, except that each new count contained an added allegation (not found in any of the first four) that the larceny was effected by defendant’s false pretense and representation that he was actually employed by the corporation from which he is said to have stolen money by taking it in the guise of wages. During the trial, seven counts were dismissed, leaving for the jury’s action one of the added ones, the fifth, which really included all the others in that it described the alleged theft, in the manner above stated, of $2,195.50, between October 11,1950, and June 22, 1951, being the whole amount and the whole period of time involved in the alleged wrongful takings. The jury convicted defendant on that fifth count. (Since there was prima facie proof of guilt, it is unnecessary to detail the evidence.) The Appellate Division, while affirming the facts, reversed the conviction on the law alone and dismissed the indictment. Its sole stated ground therefor was that the amendment of the indictment was illegal because it was made prior to the introduction of evidence of false pretenses, and so was not, held the Appellate Division, an amendment to conform the indictment to the proof.
In this court, defendant-respondent goes farther than did the Appellate Division. His position is that the addition to the indictment, of new counts, on one of which he was convicted, deprived him of his constitutional right (N. Y. Const., art. I, § 6) to be tried on an indictment found by a Grand Jury, in the traditional way, only. Our conclusion is that in this particular situation the amendment was valid, particularly since there was not and could not have been any prejudice therefrom, to any right of defendant.
*436The prosecutor, in his opening speech, told the jury that the People intended to prove that defendant had, by various devices, arranged to have himself carried on the payroll of a stevedoring company, and that he had collected from the latter over $2,000 in wages from October, 1950, to June, 1951, by pretending to be employed by the company and by pretending to be entitled to wages therefor. The indictment, as it then stood, with four original counts, did not contain any reference to false pretenses (see Penal Law, § 1290-a, subd. 1). After some preliminary testimony, the prosecution attempted to prove the alleged false representations. Defendant objected on the basis of subdivision 1 of section 1290-a of the Penal Law (supra) which, as enacted in 1942, says that if “ the theft was effected by means of any false or fraudulent representation or pretense, evidence thereof may not be received at the trial unless the indictment or information alleges such means ”. The objection was sustained. Thereupon, over the objection of defendant, the indictment was amended, as stated above, to add four new counts, each of which was identical with one of the original counts, except that each new count alleged false representations. The prosecutor, to meet any possible claim of prejudice (none was asserted) from the amendment, offered (and the court indicated its concurrence) to adjourn the trial, to proceed to trial before a different jury, to furnish a bill of particulars of the new counts, to permit an inspection of the grand jury minutes, or to accede to any other reasonable terms or conditions requested by defendant. Defendant, however, simply stood on his objection to the amendment as illegal. The court allowed the amendment, the trial proceeded, all the counts except the fifth (one of the new ones) were dismissed, and defendant was convicted. It is important, as we shall see a little later herein, to note that the amendment was moved and allowed “ pursuant to Section 295-j of the Code of Criminal Procedure ”, and that none of defendant’s objections to the amendment were on the ground that section 295-j was inapplicable to this particular indictment.
We take up, first, defendant’s assertion that the amendment here allowed was not authorized by section 295-j of the Code of Criminal Procedure or by any other statute. Section 295-j reads thus:
*437“ § 295-j. When amendment allowed. Upon the trial of an indictment, the court may, in its judgment, if the defendant cannot be thereby prejudiced in his defense on the merits, direct the indictment to be amended according to the proof, on such terms as to the postponement of the trial, to be had before the same or another jury, as the court may deem reasonable, by adding thereto new counts, where it is made to appear that the crimes to be charged therein relate to the transaction upon which the defendant stands indicted.
“ The court may likewise, upon the same terms and under similar circumstances, direct the bill of particulars to be amended according to the proof, when a variance between the bill of particulars and the proof shall appear.”
This amendment was made “ upon the trial ”, there was no possible prejudice to defendant, and the court offered to condition the amendment on reasonable, indeed generous, terms. Furthermore, it was obvious that the crimes charged in the added counts “ related ” to the “ transactions ” alleged in the first four counts. Each of those first four counts charged that defendant at a certain time “ stole and took from the possession of A. Pellegrino & Son, Inc., currency ” in a certain amount, etc. The new counts, as to those identical takings, merely complied with the pleading requirements of section 1290-a of the Penal Law (supra) requiring false pretenses to be set forth. We cannot avoid the conclusion that defendant’s conviction was for the very larceny for which he was indicted by the Grand Jury, and that the amendments merely corrected an error in pleading. Our Code of Criminal Procedure, like every other rational system, authorizes the rectifying of such mistakes when no substantial rights are infringed: “ § 684. Errors, etc., when not material. Neither a departure from the form or mode prescribed by this Code, in respect to any pleadings or proceedings, nor an error or mistake therein, renders it invalid, unless it have actually prejudiced the defendant, or tend to his prejudice, in respect to a substantial right.” (See, also, §§ 285, 293, 542.)
Next, it is argued by defendant that section 295-j (supra), pursuant to which this amendment was permitted, is inapplicable since, says defendant, that section is part of chapter III-A of title V of part IV, headed “ Simplified Indictments ” and *438applies to such indictments only, and not to an indictment like the one found by the Grand Jury against this defendant. We will not stop to decide just what is a “ simplified indictment ”. The term is not readily definable, and section 295-b, which is part of chapter III-A of title V of part IV (supra), does not actually set up a new ldnd of indictment, but rather makes new minimum content requirements for valid indictments. Larceny indictments, like the one we deal with here, have, under section 1290-a of the Penal Law (supra), their own pleading requirements, one of which is, as we have shown above, that proof of false pretenses cannot be given at the trial unless false pretenses are alleged in the indictment. So, the phrase “ simplified indictment ” has little, if any, relation to larceny charges. But we see no reason why section 295-j does not apply to all indictments, not merely to those drawn in the “ simplified ” form described in section 295-b. Section 295-j, in terms, applies to “an indictment ’ ’, not to an indictment of some particular kind. Its beneficent purpose could not logically be restricted as to “ simplified ’ ’ indictments only. A subcommission of the “ Baumes Commission ”, recommending, in 1929, the enactment of section 295-j, stated its purpose of setting up a method of amending to cure drafting errors, and, while the subcommittee’s report is not specific in this respect, it seems not to limit to “ simplified ” indictments the amending power granted in proposed section 295-j (see N. Y. Legis. Doc., 1929, No. 99, pp. 103-104). The fact that section 295-j was enacted as part of a chapter headed “ Simplified Indictments ” does not constrain us to hold that its applicability is to such indictments only, since there appears in that same chapter at least one section (295-1 as to a bill of particulars of a defendant’s alibi) which could not possibly be confined to simplified indictments, and three others (§§ 295-f, 295-g, 295-h) which cannot reasonably be so confined. Another cogent reason why the use of section 295-j cannot be restricted to ‘ ‘ simplified ’ ’ indictments appears in our own opinions. Three times during a period of fourteen years (see People ex rel. Prince v. Brophy, 273 N. Y. 90 [1937]; People v. Miles, 289 N. Y. 360 [1942]; People ex rel. Poulos v. McDonnell, 302 N. Y. 89 [1951]), we said of a particular “long form” indictment that it could, under section 295-j, be amended (or could have been amended) by adding a count related to the same transac*439tian. Defendant, of course, says that all those expressions in those three cases are “ dicta ” but they are definite statements by this court as to the applicability of a statute. For all these reasons, we conclude and hold that section 295-j can be used, in otherwise appropriate situations, as to any kind of indictment.
To defendant’s next two points — that this amendment violated his substantial rights and that it added new and unrelated charges — a single answer will suffice. That answer is that the newly added counts did not introduce any new crimes but amplified the already existing allegations as to the same crimes of larceny. Sections 1290 and 1290-a of the Penal Law furnish the key. Enacted in 1942, their plain intent and purpose was to abolish “ the subtle and confusing distinctions that had previously differentiated the various kinds of theft ” (see “ statement of policy ” in L. 1942, ch. 732, § 1; Fuld, The New Larceny Law, N. Y. L. J., May 19,1942, p. 2124; People v. Karp, 298 N. Y. 213, 216). Under new section 1290 there was thereafter to be but one crime, i.e., larceny, however the theft was accomplished. Section 1290-a was merely an associated ‘ ‘ pleading ” statute and contained, probably for historical reasons (see Hoffman, False Pretenses, Brooklyn L. Rev., Yol. XXI, No. 1, p. 65; People v. Dumar, 106 N. Y. 502), the requirement that false pretenses used in effecting the theft could not be proven unless pleaded in the indictment. So, since 1942, we have had one crime only: larceny, but a particular pleading and evidence rule applicable when that crime has been committed in a particular manner. Thus, in the indictment we have under scrutiny, added count five described the identical crime alleged in count one, that is, the larceny of $2,195.50 in currency by defendant from A. Pellegrino & Son, Inc., between October 11, 1950, and on or about June 22, 1951, in the county of Kings. The omission from count one, of an allegation of the use of false representations was a deficiency in pleading, resulting, until corrected, in the exclusion of evidence of those representations. Since count one had been regularly voted by a Grand Jury, the change in form, although not in substance, set up no constitutional question. And defendant’s substantial rights could not be invaded by such an amendment, unless he was in fact prejudiced, and prejudice is out of this case. There is, therefore, a clear differentiation from People v. Miles (289 *440N. Y. 360, supra), where the addition of a new count was held unconstitutional because it introduced into the indictment an additional charge of lottery, a crime essentially different from that of bribery found in the original indictment. In our case, the original indictment was constitutionally sufficient under established rules (People v. Farson, 244 N. Y. 413, 417; People v. Bogdanoff, 254 N. Y. 16, 23, 31, 32) and the power to amend was properly exercised since no vested rights were affected and the interests of justice required the amendment (see People v. Adler, 140 N. Y. 331, 335, 336).
Finally, we come to the Appellate Division’s ground for reversal: that is, that this amendment was not within the terms of section 295-j, since the change was made in relation to an offer of proof, and not “ according to the proof ”. We do not think that statutory phrase should be so tightly construed. This amendment was “ according to the proof ” in the sense that it conformed to the proof which the assistant district attorney had, in his opening, announced he would make, and which he had been prevented from making because of the error in pleading. Amendments (not under § 295-j) of indictments in various respects were allowed prior to the introduction of proof in People v. Johnson (104 N. Y. 213), People v. Hermon (45 Hun 175), People v. Lewis (132 App. Div. 256), and People v. Scanlon (132 App. Div. 528). In People v. Vanderborg (301 N. Y. 750) and People v. Ramistella (306 N. Y. 379, 385), this court held, at least in effect, that a conviction for larceny by false pretenses was not invalidated for failure to plead the false pretenses, when defendant failed to object to evidence of the representations. Those holdings are consistent with ours here: that when such objection is made, the indictment is not fatally defective but can in a proper exercise of discretion be appropriately amended without affecting defendant’s substantial rights.
The order of the Appellate Division should be reversed and the judgment of conviction reinstated.
Conway, Oh. J., and Dye, J., concur with Burke, J.; Fuld, J., concurs in a separate opinion; Desmond, J., dissents in an opinion in which Froessel and Van Voorhis, JJ., concur.
Order affirmed.